internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc te_ge eb hw-plr-164341-02 date date key taxpayer fund insurance_company m dear this is in response to a letter dated date requesting a ruling concerning the proposed transfer of a portion of the funds of an insurance reserve fund to a voluntary employees’ beneficiary association veba trust and the proposed transfer of the remainder of the funds of the insurance reserve fund to a different insurance reserve fund this ruling supplements a private_letter_ruling issued to taxpayer on date facts the facts are the same as described in the september 30th private_letter_ruling with the following exception under the proposed transaction in the previous ruling taxpayer was to transfer to a tax-exempt veba trust all of the assets of a retired_lives_reserve the fund held by insurance_company that were not required to fund life_insurance coverage for disabled employees the fund was to continue to provide the life_insurance benefits for disabled employees plr-164341-02 the taxpayer now proposes to transfer the portion of the assets of the fund related to the disabled employees to a disabled life_insurance_reserve fund the dlir fund held by insurance_company solely to fund life_insurance benefits for the disabled employees reversion of any portion of the dlir fund to the taxpayer will be prohibited so long as any covered_employee or retired employee remains alive the balance of the fund assets will be transferred to the veba trust in a lump-sum to be held for the purposes specified in the previous ruling after the transfer of fund assets to the dlir fund and the transfer of the remaining fund assets to the veba trust the fund will no longer exist ruling the assets transferred from the fund to the dlir fund will continue to be used to provide the same welfare benefits for the disabled employees accordingly we conclude that the transfer of those assets will not result in an excise_tax under sec_4976 of the internal_revenue_code thus the changes to the proposed transaction will not change the service’s conclusions in its ruling to taxpayer dated date this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mark schwimmer senior technican reviewer division counsel associate chief_counsel tax exempt and government entities cc
